DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 8/16/21.  Claim 1 canceled. Claims 2-21 newly added.  Claims 2-21 are pending and an action on the merits is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9, 881, 289. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found an implied in the instant application. 
Claim 2 of the instant application recites the following limitations:   A system for logging retail purchases, the system comprising: a logger device communicatively coupled between a point of sale system at a retail location associated with a merchant and a point of sale peripheral at the retail location, the logger device obtaining transaction data sent from the point of sale peripheral to the point of sale system without disrupting communication between the point of sale system and the point of sale peripheral, the transaction data representing a purchase transaction of a product by a customer; and a backend system configured to: receive the transaction data from the logger device; determine product information for the product based at least in part on the transaction data; and generate, automatically, an online listing associated with the merchant based at least in part on the product information, the online listing displaying items for sale by the merchant, the items for sale comprising at least the product.
Claim 3 of the instant application recites 
wherein the point of sale system comprises a cash register, and wherein the point of sale peripheral comprises at least one of a receipt printer or a barcode scanner.
 
Whereas claim 1 of US Patent No. 9, 881, 289 the applicant claims the following:
 A system for logging retail purchases, the system comprising a backend system and a logger device, the logger device configured for installation at a retail location, the logger device comprising: a first wired connector configured to be communicatively coupled to a point of sale system at the retail location, wherein the point of sale system comprises a sales register; a second wired connector configured to be communicatively coupled to a barcode scanner at the retail location, wherein the logger device is configured to be communicatively inserted between the point of sale system and the barcode scanner; a communications bus directly connecting the first wired connector to the second wired connector; a wireless interface communicatively coupled to the backend system; and at least one electronic processor configured to: obtain, from the communications bus, barcode data sent from the barcode scanner to the point of sale system, wherein the barcode data is not actively transmitted to the point of sale system by the logger device, and wherein the barcode data represents a purchase transaction of a product by a customer; and provide the barcode data to the backend system; whereby the logger device receives the barcode data without disrupting communication between the point of sale system and the barcode scanner; and the backend system comprising at least one electronic server computer communicatively coupled to the internet, the backend system configured to: receive the barcode data from the logger device; determine product information from the barcode data; and generate, automatically, and based on at least the product information, a publicly available webpage for the retail location, the webpage displaying an at least partial listing of items for sale at the retail location, the at least partial listing of items for sale comprising at least the product.
The instant claims obviously encompass the claimed invention of the patented application and differs only by terminiology which is well within the level of one of ordinary sill in the art.  Reading claims 1-21 of the instant application in light of the specification, the Examiner finds that claims 1-21 merely recite an obvious variant of the invention already patented in claims 1-18 of US Patent No. 9, 881, 289.
The correspondence of claims is as follows:  
Claims 2, 3, 7 of the instant application corresponds to claim 1 of US Patent No. 9, 881, 289.
Claim 4 of the instant application corresponds to claim 1 of US Patent No. 9, 881, 289.
Claim 5 of the instant application corresponds to claim 5 of US Patent No. 9, 881, 289.
Claim 6 of the instant application corresponds to claim 9 of US Patent No. 9, 881, 289.
Claim 8 of the instant application corresponds to claim 2 of US Patent No. 9, 881, 289.
Claim 9 of the instant application corresponds to claim 3 of US Patent No. 9, 881, 289.
Claim 10 of the instant application corresponds to claim 5 of US Patent No. 9, 881, 289.
Claim 11 of the instant application corresponds to claim 6 of US Patent No. 9, 881, 289.
Claim 12 of the instant application corresponds to claim 9 of US Patent No. 9, 881, 289.
Claim 13 of the instant application corresponds to claim 6  of US Patent No. 9, 881, 289.
Claim 14, 15, 19 of the instant application corresponds to claim 10 of US Patent No. 9, 881, 289.
Claim 16 of the instant application corresponds to claim 10 of US Patent No. 9, 881, 289.
Claim 17 of the instant application corresponds to claim 14 of US Patent No. 9, 881, 289.
Claim 18 of the instant application corresponds to claim 18 of US Patent No. 9, 881, 289.
Claim 20 of the instant application corresponds to claim 12 of US Patent No. 9, 881, 289.
Claim 21 of the instant application corresponds to claim 18 of US Patent No. 9, 881, 289.

Conclusion
The following reference is cited buy not relied upon Bakker discloses 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887